Citation Nr: 1128706	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  10-22 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for residuals of colon cancer (claimed as cancer of the colon and bleeding), to include as due to Agent Orange exposure, or as secondary to a service-connected gastrointestinal disorder with a possible duodenal ulcer. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. McCarl, Law Clerk



INTRODUCTION

The Veteran had active service from July 1964 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 RO rating decision that denied service connection for residuals of colon cancer (claimed as cancer of the colon and bleeding), to include as due to Agent Orange exposure.  

In an April 2010 decision (issued in a statement of the case), the RO denied service connection for residuals of colon cancer, to include as due to Agent Orange exposure, or as secondary to a service-connected gastrointestinal disorder with a possible duodenal ulcer.  

The Board observes that in a December 2010 letter, the Veteran appears to have raised the issue of entitlement to service connection for myelodysplasia, to include as due to Agent Orange exposure.  That issue is not before the Board and is referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran is service connected for a gastrointestinal disorder with a possible duodenal ulcer.  He essentially contends that his residuals of colon cancer that are related to service, to include as due to Agent Orange exposure, or that the residuals of colon cancer are related to his service-connected gastrointestinal disorder with a possible duodenal ulcer.  He further indicates that, while stationed in Da Nang, Vietnam, he was assigned to unload ships of cargo that contained numerous toxins, including Agent Orange.  The Veteran specifically reports that he had a cancerous tumor removed, as well as nine feet of his large intestine.

The Veteran's DD-214 indicates that he was awarded decorations indicating Vietnam service and that he had eleven months of foreign and/or sea service.  There was also a notation that his last duty assignment was providing naval support in Da Nang, Vietnam.  Therefore, Agent Orange exposure is conceded.  

The Veteran's service treatment records do not show complaints, findings, or diagnoses of colon cancer.  The service treatment records do show complaints of gastrointestinal problems.  For example, in a May 1964 treatment note, the Veteran was reported to have stomach pain and cramps.  The examiner diagnosed viral gastroenteritis.  In an April 1965 treatment note, the examiner reported that the Veteran complained of sharp, intermittent stomach pains.  The Veteran reported he had vomited and had diarrhea that morning.  The examiner diagnosed acute gastroenteritis.

Post-service private and VA treatment records show treatment for various gastrointestinal problems, for which the Veteran is currently service-connected.  There are no post-service private or VA treatment records specifically showing complaints, findings, diagnoses of, or treatment for colon cancer other than the Veteran's stated history of such.  

In a March 2010 VA intestines examination, the examiner reported the Veteran stated a history of profuse gastrointestinal bleeding in 1974.  The Veteran reported that he was found to have a carcinoid tumor of the duodenum and that it was surgically treated by having part of his bowel removed.  The examiner noted the Veteran reported a current history of persistent diarrhea, which he reported occurred 4-6 times per day.  The examiner also noted that the Veteran's private, VA, and service treatment records were reviewed.  

The examiner diagnosed the Veteran with carcinoid tumor resection and diarrhea, and stated that the Veteran did not have any signs or symptoms of a duodenal ulcer.  The examiner opined that the reported carcinoid tumor of the duodenum was less likely than not caused by or a result of the Veteran's service-connected gastrointestinal disorder with possible duodenal ulcer.  The examiner provided the following rationale:

Vet was symptom free from bleeding for around 6 years.  This makes the carcinoid tumor found in 1974 unlikely to be the same condition that was treated in [service] or the service connected ulcer.  If the vet had the carcinoid tumor in 1968 you would expect repeated bleeding more frequently than 6 years later.  Vet's current gastrointestinal/digestive issues are diarrhea.  This is less likely than not secondary to the service connected ulcer.  Ulcers usually do not cause persistent diarrhea.  It is much more likely secondary to the GI surgeries the vet had in 1974 or an unrelated condition.

The Board observes that the examiner discussed the Veteran's reported history of a carcinoid tumor of the duodenum that was surgically treated by having his bowel resected.  The Board notes that the examiner diagnosed the Veteran with residuals of a carcinoid tumor resection, but listed the problem as a duodenal ulcer.  The Board observes that it is unclear whether the examiner is currently diagnosing any residuals of colon cancer.

The Board additionally notes that the examiner also did not discuss the Veteran's claim that his residuals of colon cancer were due to Agent Orange exposure, or the possibility that such residuals were aggravated by his service-connected gastrointestinal disorder.  

The Veteran should be afforded another VA examination to identify any residuals of colon cancer and to obtain a medical opinion as to the likelihood that any such disability is related to any aspect of service, including exposure to Agent Orange.  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  In his May 2010 VA Form 9, the Veteran reported that all his medical reports were with a VA Outpatient Clinic.  The most recent VA treatment reports of record are dated in April 1968.  As there may be outstanding VA records of pertinent treatment available, an attempt should be made to obtain them.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  Additionally, attempts should be made to obtain copies of any records of pertinent treatment at private facilities, including treatment for cancer.  

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to identify all VA or private medical providers who have treated him for residuals of colon cancer or other gastrointestinal disorders since 1974.  Specifically, obtain any relevant VA records related to the Veteran's claim.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of any outstanding records of pertinent treatment which are not already in the claims folder. 

2.  Schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed residuals of colon cancer (claimed as cancer of the colon and bleeding), to include as due to Agent Orange exposure, or as secondary to a service-connected gastrointestinal disorder with a possible duodenal ulcer.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner should diagnose all current residuals of colon cancer (to include any residuals of any gastrointestinal carcinoid tumor).  

Based on a review of the claims file, examination of the Veteran, and generally accepted medical principles, the examiner should provide an opinion, with complete rationale, as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed residuals of colon cancer (to include any residuals of any gastrointestinal disorders tumor), are etiologically related to any aspect of the Veteran's period of service.  The examiner must specifically indicate whether any diagnosed residuals of colon cancer (to include any residuals of any gastrointestinal disorders tumor), are related to any possible Agent Orange exposure during the Veteran's period of service.  

The examiner should also opine as to whether the Veteran's service-connected residuals of a gastrointestinal disorder with a possible duodenal ulcer permanently aggravated any diagnosed residuals of colon cancer (to include any residuals of any gastrointestinal disorders tumor), and if so, the extent to which they are aggravated.  

3.  Thereafter, readjudicate the Veteran's claim for entitlement to service connection residuals of colon cancer (claimed as cancer of the colon and bleeding), to include as due to Agent Orange exposure, or as secondary to a service-connected gastrointestinal disorder with possible duodenal ulcer.  If the claim is denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.


The purpose of this remand is to assist the Veteran with the development of his claim.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

